Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 22, 1991 (People v Hall, 172 AD2d 771), affirming a judgment of the County Court, Westchester County, rendered January 8, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Rosenblatt, Lawrence and O’Brien, JJ., concur.